Citation Nr: 1615330	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for recurrent chronic dislocation of the right shoulder (hereinafter a "right shoulder disability").  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1984 to June 1987 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for a right shoulder disability; the Veteran did not submit a notice of Disagreeement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the March 2007 rating decision is cumulative or redundant of evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.  


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).




2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify as it related to new and material evidence claims was satisfied in a January 2007 letter and subsequent March 2007 rating decision and accompanying notice letter.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in November 1987 and July 2009.  

In his July 2009 NOD, the Veteran said that his July 2009 VA examination was inadequate, because he was not properly examined.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the Veteran asserts that he was unable to perform the requested movements of his arm; however, the VA examiner characterized it, in the examination report, that he refused to move his arm, and thus, no examination of his right shoulder could be performed.  As the Veteran admits that he could not perform the testing of his right shoulder, the Board finds no basis upon which to find that the July 2009 VA examination was inadequate.  Therefore, a remand to provide a new VA examination is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a right shoulder disability was denied in a March 1988 rating decision; the Veteran did not appeal the decision and it is final.  

In the March 1988 rating decision, the RO denied the Veteran's claim for entitlement to a right shoulder disability, because the RO found that the Veteran had a pre-existing right shoulder injury that was not aggravated beyond its normal progression during the Veteran's period of active duty service.  

In a March 2007 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a right shoulder disability.  In March 2007, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In August 2007, the RO received VA treatment records from July 1987 to June 1989 that were not previously of record.  Although the record includes new evidence pertaining to the Veteran's claim which was received within one year of the March 2007 rating decision, such evidence is not material.  The additional VA treatment records do not address whether the Veteran's pre-existing right shoulder disability had been aggravated beyond its normal progression during his active duty service.  Therefore, the Board finds that this evidence does not satisfy the new and material evidence requirements, and the March 2007 rating decision is final.  See 38 C.F.R. § 3.156(b).

In the March 2007 rating decision, the RO denied the Veteran's petition to reopen the claim for service connection for a right shoulder disability, because no new and material evidence had been submitted, which showed that the Veteran's pre-existing right shoulder disability had been permanently worsened during active duty service.  The evidence at the time of this decision consisted of service treatment records, a November 1987 VA examination, and a December 2006 lay statement.  

Since the Veteran's last prior final denial in March 2007, the record includes a new July 2009 VA examination.  Upon review of the Veteran medical records and consideration of the Veteran's lay assertions, the VA examiner found no medical connection between the Veteran's current right shoulder symptoms and his active duty service.  Of particular note, the VA examiner determined that the Veteran's current right shoulder symptoms were the result of a right rotator cuff tear.  Finding that the Veteran had a normal arthrogram in 1989, which showed no evidence of a rotator cuff tear, the VA examiner concluded that the Veteran's current right shoulder rotator cuff tear occurred after his military service.  Furthermore, the VA examiner noted that the Veteran had sustained a soft tissue injury to his right shoulder in service and there was no evidence of a right shoulder dislocation in his service treatment records.  

The Board finds that the July 2009 VA examiner's opinion is redundant or cumulative of the evidence of record at the time of the last prior final decision.  The records shows that the RO considered the Veteran's service records and concluded that the Veteran had a right shoulder disability that had pre-existed service and had not been permanently worsened by such service.  The Board recognizes that the July 2009 VA examiner did not address whether the Veteran had a pre-existing right shoulder disability.  However, the July 2009 VA examiner did not find any evidence that he had a right shoulder dislocation during service or that his current right shoulder disability was related to his active duty service.  Therefore, the Board finds that the July 2009 VA examination is cumulative and redundant of the evidence already submitted, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened because no new and material evidence has been received demonstrating either that the Veteran did not have a pre-existing right shoulder disability or that his pre-existing right shoulder disability was aggravated by his active duty service.  See 38 C.F.R. § 3.304(b) (2015).



ORDER

The appeal is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


